Citation Nr: 1711140	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to 1982 and April 1983 to August 2005, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran now resides in Texas, and the RO in Houston, Texas has jurisdiction of this case.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing is of record and has been reviewed.

In a May 2015 decision, the Board awarded a 10 percent disability rating for headaches.  The Veteran appeal the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the Board's May 2015 decision only to the extent that it denied a separate rating higher than 10 percent for headaches.  The Court remanded the issue of entitlement to a rating higher than 10 percent for headaches to the Board for further action consistent with the Joint Motion.  

In May 2016, the claim for a rating higher than 10 percent for headaches was remanded for additional development and has been returned to the Board for review.  

The Court did not disturb the portion of the May 2015 Board decision that remanded the issues of increased ratings for the Veteran's cervical spine disability, lumbar spine disability, right shoulder disability, right knee disability and left knee disability; petition to reopen service connection claim for insomnia; service connection for flat feet, chronic fatigue syndrome, obstructive sleep apnea, gastrointestinal/ gastroesophageal disability, and cervical radiculopathy; and eligibility to an annual clothing allowance.  Those issues have not been recertified to the Board; the AOJ is apparently continuing to take action on them.  Thus, they are not properly before the Board at this time.  


FINDING OF FACT

Throughout the appeal period, the Veteran's headaches have more nearly approximated very characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in September 2009.  The letter advised the Veteran him of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA and private treatment records have been obtained.  The VA examination conducted in October 2016 is adequate to decide the claim.  The Board finds the September 2012 VA examination to be adequate for adjudicatory purposes, as the examiner interviewed the Veteran and addressed the frequency and severity of the Veteran's headaches.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's May 2016 remand directives with regard to the issue of an increased rating for headaches.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the May 2016 remand directives, treatment records from Ireland Army Hospital, the South Texas VA Medical Center, and Grayson Community Based Outpatient Clinic were obtained and associated with the electronic claims file.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Initial Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Headaches are rated according to Diagnostic Code 8100.  A 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2016).

Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440   (2004).

At the Board hearing in March 2015, the Veteran testified that he has limited mobility in his neck, which causes neck pain and stiffness, in turn causing headaches.  The Veteran described these pains as throbbing

A May 2015 Board decision granted service connection for headaches as a neurological manifestation of the Veteran's service-connected cervical spine disability.  

VA outpatient records and private treatment records reflect treatment of migraine headaches.  A September 2013 treatment record from Ireland Army Hospital indicates that the Veteran complained of migraine headaches.  He stated that he had two headaches per week. 

A May 2015 VA treatment record reflects an assessment of stable migraine headaches.  

The Veteran had a VA examination in October 2016.  The Veteran reported small headaches every other day and bigger headaches twice a week.  He reported that the headaches occurred with pain in the back of the head and visual spots.  There was no known trigger for the headaches.  The Veteran reported that the headaches lasted for several hours.  The occurred with occasional emesis and sensitivity to light and noise.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain.  The headaches did not impact the Veteran's ability to work.

The Board finds that a 30 percent rating is warranted for the Veteran's headaches.   The October 2016 examination noted that the Veteran reported that he had frequent small headaches and had "bigger" headaches twice a week, with occasional emesis and sensitivity to light and noise.  The manifestations of the headaches more nearly approximate one prostrating attack per month.  Accordingly, an initial rating of 30 percent is warranted.

The Board finds that the Veteran's headaches do not approximate the criteria for the next higher 50 percent rating under Diagnostic Code 8100.  The symptoms he experiences do not more nearly approximate those described under the criteria for a 50 percent rating.   The evidence does not show very frequent and prolonged attacks of headaches productive of severe economic inadaptability.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating criteria adequately describe the frequency and nature of the Veteran's headaches.   

The Board further observes that, even if the available schedular evaluations are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his headaches.  There is no evidence in the record to indicate that the Veteran's headaches would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating. 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 



ORDER

A 30 percent rating is granted for headaches, subject to regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


